



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



667895 B.C. Ltd. v. Delta (Corporation),









2018 BCCA 38




Date: 20180130

Docket: CA44181

Between:

667895 B.C. Ltd.
and Abbotsford Concrete Products Ltd.

Appellants

(Petitioners)

And

The Corporation of
Delta

Respondent

(Respondent)




Before:



The Honourable Madam Justice D. Smith

The Honourable Mr. Justice Willcock

The Honourable Mr. Justice Goepel




On appeal from:  An
order of the Supreme Court of British Columbia, dated December 16, 2016 (
667895
B.C. Ltd. v. Corporation of Delta
, 2016 BCSC 2356, Vancouver Registry
Docket S163477).




Counsel for the Appellants:



R.W. Parsons

N.J. Baker





Counsel for the Respondent:



P.A. Hildebrand

S. Dubinsky





Place and Date of Hearing:



Vancouver, British
  Columbia

November 23, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 30, 2018









Written Reasons by:





The Honourable Mr. Justice Goepel





Concurred in by:





The Honourable Madam Justice D. Smith

The Honourable Mr. Justice Willcock








Summary:

Appeal from judicial review
of a Delta municipal bylaw closing a portion of road bordering the petitioners
property. The petitioners argued, inter alia, that the process under which the
bylaw was passed was procedurally unfair, and that their consent was required
to pass the bylaw under s. 40(6) of the Community Charter. The chambers judge
found that although the petitioners were not entitled to an oral hearing, Delta
breached procedural fairness by failing to give notice in advance of the date
of the bylaws adoption. The judge set aside the bylaw and remitted its
adoption for reconsideration. On appeal, the petitioners contend the judge
erred in determining an oral hearing was not required, refusing to quash the
bylaw in its entirety, and refusing to provide declaratory relief with respect
to the interpretation of certain Community Charter provisions.

Held: appeal dismissed. Procedural
fairness did not entitle the petitioners to an oral hearing in the
circumstances. The judges decision to remit the adoption of the bylaw for reconsideration
is entitled to deference. While the judge was not required to comment on the
interpretation of ss. 40(6) and 41(2) given her finding of procedural
unfairness, in doing so she misinterpreted those provisions.

Reasons for Judgment of the Honourable
Mr. Justice Goepel:

INTRODUCTION


[1]

This appeal arises in the context of a petition brought by the
appellants, 667895 B.C. Ltd. (895) and Abbotsford Concrete Products Ltd. (ACP)
to quash, pursuant to the
Judicial Review Procedure Act
, R.S.B.C. 1996,
c. 241 [
JRPA
], Bylaw No. 7421, 2015 (the Road Closure Bylaw),
passed by the respondent, the Corporation of Deltas municipal council (Delta)
on January 11, 2016. The purpose of the Road Closure Bylaw was to convert a
portion of the road between 8910 and 8970 River Road (known as 90
th
Street) in Delta, BC, from a public road to private property.

[2]

As will be set out in more detail below, the appellants argued on
judicial review that the Road Closure Bylaw must be set aside because of Deltas
alleged breaches of the
Community Charter
, S.B.C. 2003, c. 26. In
addition, the appellants alleged the process followed by Delta in passing the Road
Closure Bylaw breached the rules of procedural fairness.

[3]

The chambers judge found that there was no substance to the complaints
raised under the
Community Charter
. She determined, however, that the
adoption of the Road Closure Bylaw must be set aside for lack of notice. She directed
Delta to reconsider only the adoption of the bylaw, as there were no procedural
irregularities with any of the steps taken prior to January 11, 2016.

[4]

On appeal, the appellants seek an order that the Road Closure Bylaw be
quashed in its entirety. They also ask this Court to reverse certain findings
the chambers judge made in interpreting and applying the contested sections of
the
Community Charter
.

BACKGROUND

[5]

895 is the registered owner of the property located at 8910 River Road
in Delta, BC (the Property). ACP is 895s parent company and operates a
manufacturing facility on the Property.

[6]

The Property is bounded to the north by River Road and to the south by a
railway right-of-way. It is an industrial lot about 1,400 feet long and 300
feet wide. The subject of this appeal, 90
th
Street, bisects the
Property and 8970 River Road (the adjacent property). The adjacent property is
owned by the Aheer Group of Companies which operates a fleet of semi-trailer trucks
and uses the adjacent property as a truck yard.

[7]

895 purchased the Property in 2003. At the time of the purchase two
relevant covenants were registered on title, both in favour of Delta. The
first, Covenant BM4378, was registered on title in 1998 and provides,
inter
alia
, for the dedication of a 12-metre wide strip of land on the Propertys
eastern boundary for purposes of widening 90
th
Street (the Road-Widening
Covenant). The second, Covenant BM4376, was also registered on title in 1998
and provides,
inter alia
, for an agreement seeking to preserve Deltas
ability to effect improvements on River Road and to prohibit access to the
Property from River Road (the River Road Access Covenant).

[8]

In 2006, Delta advised 895 that it intended to enforce the Road-Widening
Covenant, thereby requiring 895 to dedicate a strip of land on the eastern
boundary of the Property, some 0.205 hectares in size. Delta did not provide
compensation for the dedication. Contemporaneously, Delta purchased 0.012
hectares of the Property from 895 for the purpose of widening the intersection
of River Road and 90
th
Street.

[9]

On December 14, 2006, Delta deposited a reference plan (the Reference
Plan) in the land title office, pursuant to s. 107 of the
Land Title
Act
, R.S.B.C. 1996, c. 250. The Reference Plan dedicated both the
lands comprising the dedication of the 0.205 hectare strip to widen 90
th
Street and the 0.012 hectare sold by 895 to Delta to widen the intersection at
River Road.

[10]

In May 2015, Delta advised 895 and the Aheer Group that it intended to sell
90
th
Street and was soliciting offers. Both 895 and the Aheer Group submitted
proposals. Delta accepted the Aheer Groups offer. The sale, however, was contingent
on Delta passing a bylaw closing and disposing of the 90
th
Street
road allowance.

[11]

On October 19, 2015,
Delta advised 895 by email that council would consider the Road Closure Bylaw
at 1:00 pm that same day, and that its representatives could attend the meeting
or watch it via live webcast. The email also stated:

My apologies for the short notice. I had intended to call you
Friday, but got busy. However, there would not have been any opportunity for
you or your client to speak today in any event. That opportunity will come if
the bylaw receives three readings tonight. Then we will be giving public notice
of the proposed road closure in the next week or so and you can provide written
comments or ask to speak to council.

We will probably take the bylaw
back for adoption on or after Nov. 16, again assuming it gets three readings
tonight. Any written comments received will be included with that report.

[12]

Delta council gave three readings to the Road Closure Bylaw at
the October 19, 2015 meeting. Council also commenced the procedures required
under the
Community Charter
for closing and disposing of the 90
th
Street road allowance.

[13]

On October 30, 2015, Delta published formal notice of its intention to
close and sell 90
th
Street. The notice advised that affected parties
could submit written comments by November 13, 2015.

[14]

On November 3, 2015, a representative of 895 contacted Delta inquiring
about whether a public meeting would be held to consider the Road Closure Bylaw.
Delta responded that same day by email, advising 895 that there was no
guarantee of a public meeting, and that November 13, 2015, was the deadline to
provide written submissions. The relevant portions of that email read as
follows:

There is no statutory requirement for a public meeting, only
an opportunity to make representations to Council

see sec. 40(3)(b) of the Community Charter. This
can be done via written submissions, as specified in the Notice. Alternatively,
you or your client can ask the Mayors office for permission to appear before
Council as a delegation. This may or may not be granted.

Note that we established a
deadline of Nov. 13 for written comments, so unless you have requested and
received approval to appear as a delegation at a later date, you will need to
submit written comments by Nov. 13. The next Council meeting is Nov. 16, and I
will report to Council on the submissions we have received either that night or
at the Nov. 23/15 meeting. I will likely ask Council to adopt the bylaw that
same night. Unless you have received permission to appear as a delegation, you
will not have an opportunity to speak at that meeting.

[15]

On November 12, 2015, the appellants provided a letter outlining their reasons
for strongly objecting to the closure and sale of 90
th
Street. In
their letter they requested an opportunity to appear before council to speak to
the matter.

[16]

Adoption of the Road Closure Bylaw was put on the council meeting agenda
for November 16, 2015, but subsequently withdrawn.

[17]

On or about December 3, 2015, Delta advised 895 that the Road Closure
Bylaw had not been adopted and was under consideration and review.

[18]

On January 11, 2016, Delta adopted the Road Closure Bylaw. The matter
was not put on the published agenda in advance of the meeting. 895 was not
given any notice that the Road Closure Bylaw was to be considered at the
January 11 meeting.

[19]

The appellants did not learn of the adoption of the Road Closure Bylaw until
March 4, 2016. By that date, the appellants could no longer bring proceedings
under s. 623 of the
Local Government Act
, R.S.B.C. 1996, c. 323,
to quash the Road Closure Bylaw as any such proceeding must be brought within
30 days of the passage of a bylaw.

[20]

I should note that the evidence indicates that the appellants, notwithstanding
the River Road Access Covenant, access their property from River Road while the
Aheer Group uses 90
th
Street to access its property.

THE PETITION

[21]

On April 18, 2016, the appellants filed a petition under the
JRPA.
The petition sought the following orders:

1.         A declaration
that pursuant to
s. 40(6) the
Community Charter
(B.C.), the Corporation of Delta was not authorized to adopt Delta
Road Closure and Cancellation (Portion of Road between 8910 and 8970 River
Road) Bylaw No. 7421, 2015 (Bylaw No. 7421, 2015) without first
obtaining the consent of the Petitioner, 667895 B.C. Ltd.;

2.         A declaration that the
Corporation of Delta failed to provide the Petitioners or their agents with an
opportunity to make representations to Council for the Corporation of Delta
prior to final adoption of Bylaw 7421, 2015, contrary to s. 40(3
) of the
Community
Charter
(B.C.);

3.         A declaration that the
Corporation of Delta breached the rules of procedural fairness and natural
justice by failing to provide the Petitioners with a reasonable opportunity to
be heard prior to the adoption of Bylaw No. 7421, 2015;

4.         A declaration that the
Corporation of Delta breached the rules of procedural fairness and natural
justice by failing to provide notice to the Petitioners of the intention of
Council for the Corporation of Delta to consider a motion on the January 11, 2016,
regular Council meeting denying their request to make submissions to Council;

5.         A declaration that the
Corporation of Delta breached the rules of procedural fairness and natural
justice by failing to provide the Petitioners and the public generally with
notice of its intention to consider final adoption of Bylaw 7421, 2015 at the
January 11, 2016, regular Council meeting;

6.         A declaration the conduct of the
Corporation of Delta in making its decision to adopt Bylaw No. 7421, 2015
demonstrates bias or gives rise to the reasonable apprehension of bias, or
both, on the part of the Corporation of Delta and its Council.

7.         An order quashing bylaw No. 7421,
2015.

8.         An interim, interlocutory and
permanent injunction prohibiting the Corporation of Delta from disposing of the
new parcel created by Bylaw No. 7421, 2015;

9.         In
the alternative, a declaration that the Corporation of Delta is required to pay
compensation to the Petitioner, 667895 B.C. Ltd., pursuant [to] s. 33(2)
[compensation for
injurious affection
] and to provide an alternative means of
access pursuant to s. 41(2)(d) of the
Community Charter
(B.C.).

10.       Special costs;

11.       Such
further and other relief that this Honourable Court deems just.

[22]

While paragraphs 1 to 6, and 9 seek individual declarations, in essence they
set out the legal grounds upon which the appellants rely. They form the
foundation for paragraph 7 which seeks an order quashing the Road Closure Bylaw.

STATUTORY FRAMEWORK

[23]

Before turning to the reasons of the chambers judge, it is useful to
first set out the provisions of the
Community Charter
engaged in this
proceeding. They are as follows:

Compensation for expropriation and other actions

33
(2)   If a municipality

(a) exercises a power to enter on,
break up, alter, take or enter into possession of and use any property, or
injuriously affects property by the exercise of any of its powers, and

(b) exercises a power referred to
in paragraph (a) that does not constitute an expropriation within the meaning
of the
Expropriation Act
,

compensation is payable for any
loss or damages caused by the exercise of the power.

Permanent closure and removal of highway dedication

40
(1)   A council may, by bylaw,

(a) close all or part of a highway
that is vested in the municipality to all or some types of traffic, or

(b) reopen all or part of such a
highway that has been closed.

(2)  A council may, by bylaw,
remove the dedication of a highway

(a)  that has been closed by a
bylaw under subsection (1) (a), or

(b)  that is to be closed by the
same bylaw, or by a bylaw adopted by the council at the same time.

(3)  Before adopting a bylaw under
this section, the council must

(a) give notice of its intention
in accordance with section 94
[public notice]
, and

(b)  provide an opportunity for
persons who consider they are affected by the bylaw to make representations to
council.



(6)  As a limit
on subsection (2), a council may not remove the dedication of a highway that
was dedicated by the deposit of a subdivision or reference plan in the land
title office if

(a)  the highway has not been developed
for its intended purpose, and

(b)  the owner of the land at the
time the plan was deposited is the owner of all of the parcels created by the
plan,

unless the owner
of the parcels consents.

Restrictions in relation to highway disposition, closure
or alteration

41
(2)   If the effect of

(a)  a proposed highway closure
under section 40 (1) (a), or

(b)  a proposed highway alteration

will be to completely deprive an
owner of the means of access to their property, the municipality must either

(c)  obtain the consent of the
owner before the owner is deprived of access, or

(d)  in addition to paying any compensation required under
section 33 (2)
[compensation for injurious affection]
, ensure that the
owner has another means of access that is sufficient for this purpose.

CHAMBERS JUDGMENT

[24]

The chambers judge first identified the issues that were raised before
her:

[3]        The petitioners based their judicial review on the
following grounds:

1)   A
question of true jurisdiction arises from whether the consent of the petitioners
was obtained before passing the Bylaw as required by s. 40(6) of the
Community
Charter
, S.B.C. 2003, c. 26 [
Community Charter
];

2)   A
question of true jurisdiction arises from whether Delta provided the petitioners
with the opportunity to make representations as required by s. 40(3)(b) of
the
Community Charter
;

3)   Alternatively,
if there is no issue of true jurisdiction, then s. 41 of the
Community
Charter
entitles the petitioners to compensation; and

4)   The procedure followed by Delta
in passing the Bylaw lacked fairness.

[25]

The chambers judge found no merit to the grounds based on the
Community
Charter
. However, with regard to the fourth ground, she found the adoption
of the Road Closure Bylaw was procedurally unfair.

[26]

The chambers judge dealt first with the submissions relating to s. 40(6)(a)
and (b) of the
Community Charter
, and the submission that Delta was not
permitted to close the road absent 895s consent.

[27]

Section 40(6) of the
Community Charter
contains two separate
prongs. It prevents a municipality from removing the dedication of a highway
that was dedicated by the deposit of a subdivision or reference plan in the
land title office absent the consent of the owner if (a) the highway has not
been developed for its intended purpose, and (b) the owner of the land at the
time the plan was deposited is the present owner of all of the parcels created
by the plan. The section only applies if both conditions are satisfied.

[28]

The chambers judge noted that she had been unable to locate any case law
specific to s. 40(6) of the
Community Charter
. She rejected the
appellants position on the basis that under s. 40(6)(b), they were not
the owner of the land at the time the plan was deposited. In this regard, she
accepted Deltas submission that the operative date was 1998 when 895s
predecessor in title had entered into the Road-Widening Covenant. Because of
her conclusions in relation to s. 40(6)(b), she did not consider s. 40(6)(a)
or resolve the contested evidence as to whether the highway had been developed
for its intended purpose.

[29]

The chambers judge rejected the submission that the appellants were owed
compensation under s. 41(2) of the
Community Charter
because the
proposed highway closure would completely deprive them of their legal access to
the Property. In this regard, the appellants submitted that their only lawful
means to access the Property is subject to the River Road Access Covenant which
prohibits access to the Property by River Road. They argued that closing and
cancelling 90
th
Street would completely deprive them of their only
legal means of access to the Property. However, the chambers judge found s.
41(2) was not triggered by the passage of the Road Closure Bylaw because Delta
had agreed that notwithstanding the River Road Access Covenant, it would not
restrict the appellants access via River Road.

[30]

In regard to the procedural fairness submissions, the chambers judge acknowledged
that s. 40(3)(a) and (b) of the
Community Charter
required Delta to
give notice of its intentions to adopt the Road Closure Bylaw and to provide an
opportunity for persons who considered they were affected by the proposed bylaw
to make representations to council. In the circumstances of this case, the
chambers judge concluded the right to make representations did not give the
appellants the right to an oral hearing. She found however that the appellants
right to notice was violated when Delta did not communicate to them that
adoption of the Road Closure Bylaw would take place at the January 11, 2016
meeting.

[31]

In the result, the chambers judge set aside the Road Closure Bylaw due
to procedural unfairness. She directed that Delta was to reconsider the Road
Closure Bylaw after it had listed it clearly as an agenda item for a council
meeting. The appellants were to be given the opportunity to make written
submissions regarding its adoption, but they did not have the right to an oral
hearing unless it was granted by Delta. On appeal, Delta does not challenge the
findings of procedural unfairness.

[32]

The appellants also argued that Deltas actions gave rise to a reasonable
apprehension of bias. The chambers judge held that failing to put notice of
passage of the Road Closure Bylaw on the agenda did not give rise to bias and
dismissed that aspect of the claim. The appellants do not challenge that
finding on appeal.

[33]

The formal order arising out of the hearing reads as follows:

1.         The
final adoption of Bylaw No. 7421, 2015 on January 11, 2016, by The
Corporation of Delta is set aside;

2.         Delta
Council is directed to reconsider the final adoption of Bylaw No. 7421,
2015 after it has listed it as an agenda item for a Council meeting and given
the Petitioners an opportunity to make written submissions regarding its
adoption;

3.         The
application for a declaration that the Respondent requires the Petitioners
consent prior to passing a bylaw to close 90
th
Street pursuant to
s. 40(6) of the
Community Charter
is dismissed;

4.         The
application for a declaration that the Petitioners are entitled to compensation
for the closure of 90
th
Street pursuant to s. 33(2) or s. 41(2)
of the
Community Charter
is dismissed;

5.         The
application for a declaration that the Petitioners have a right to an oral
hearing prior to the passage of a bylaw to close 90
th
Street
pursuant to s. 40(3)(b) of the
Community Charter
is dismissed;

6.         The
application for a declaration that the conduct of The Corporation of Delta
gives rise to a reasonable apprehension of bias is dismissed; and

7.         The Petitioners shall have
their costs on Scale B.

ON APPEAL

[34]

The appellants submit the chambers judge erred:

a)       in concluding that s. 40(6) of the
Community Charter
authorized Deltas removal of the road dedication area as a highway absent 895s
consent;

b)       in concluding that s. 41(2) of the
Community Charter
is
not triggered by the complete deprivation of access to the Property for the
purpose of ACPs business operations and the petitioners were not entitled to a
declaration under s. 33(2)(c);

c)       in concluding that 895 and ACP were not entitled to make oral
submissions to council, pursuant to s. 40(3) of the
Community Charter
;
and

d)       in setting aside only the adoption of the Road Closure Bylaw and
remitting adoption for reconsideration by council.

[35]

The appellants ask this Court to:

a)

vary
paragraph 1

of
the order below and quash the Road
Closure
Bylaw;

b)

set
aside
paragraph
2
of the order below; and

c)

set
aside
paragraphs
3,
4, and 5 of the order below and
in
their
place
substitute declarations that:

(i)       pursuant to s. 40(6)
of the
Community
Charter
,
Delta must obtain 895s consent before
passing
a bylaw to remove the highway dedication
and close
90
th

Street
;
or, alternatively
,

(ii)
895 and ACP have a right to an oral
hearing pursuant to section 40(3)(b) of the
Community
Charter
in connection
with
any
proposed bylaw to
remove
the
highway ded
i
cat
i
on and close
90
th

Street
;
and

(iii)      pursuant to ss. 41
(2)
and
33(2)
of
the
Community Charter
,

Delta must
obtain 895s consent before
895
is
deprived of access to the Property by
any
subsequent
bylaw passed to remove the
dedication of and close
90
th

Street
or
ensure
that 895
has another means of access
to
the Property
and pay 895 compensation for any injurious affection; and

d)

award
costs of the appeal to the
appellants.

DISCUSSION

A.

Overview

[36]

The circumstances of this appeal are somewhat unusual. The appellants
brought their petition for the purpose of setting aside the Road Closure Bylaw.
They raised numerous grounds, some of which concerned alleged breaches of the
Community
Charter
, while others were directed to issues of procedural fairness and
natural justice. The chambers judge accepted one of the procedural fairness
arguments and on that basis set aside the bylaw. In the course of her reasons,
she dismissed many of the other grounds advanced.

[37]

The appellants, although successful in setting aside the Road Closure
Bylaw, are not satisfied. They suggest the chambers judge erred by not quashing
the bylaw in its entirety. They acknowledge the practical difference between quashing
the bylaw in its entirety and setting aside its adoption is minimal. In both
cases the existing bylaw is set aside and Delta will have to take further steps
if it wishes to close 90
th
Street.

[38]

The appellants main concerns relate to arguments concerning the
Community
Charter
that failed in the court below. They fear that they will be prevented
from raising those issues in a new proceeding if Delta passes a revised bylaw.

[39]

Given the chambers judges conclusion that the final reading of the
bylaw must be set aside because of a breach of procedural fairness, she was
under no obligation to consider the statutory interpretation arguments raised
by the petitioners. Had the chambers judge limited her comments to the
procedural objections, it is unlikely this appeal would have been launched. That
said, given the submissions made before her, it is understandable why the
chambers judge dealt with those submissions and equally understandable why the
appellants now ask this Court to deal with their allegations of judicial error.
While her comments concerning the
Community Charter
were
obiter
,
they undoubtedly could influence subsequent interpretation of that statute. I
shall therefore comment on some of those issues, after addressing whether the
chambers judge erred on the issue of procedural fairness and whether she erred
in directing Delta to reconsider only the adoption of the bylaw.

B.

Procedural
Fairness

[40]

I find no merit in the appellants objections to the manner in which the
chambers judge dealt with the issues of procedural fairness. I agree with the
chambers judge that s. 40(3)(b) of the
Community Charter
does not
require the municipality to hold a public hearing before adopting a bylaw that
closes all or part of a highway. All the section requires is that before
adopting a bylaw, council must give notice of its intentions and provide an
opportunity to persons affected by the proposed bylaw to make representations.
The notice which Delta gave, pursuant to s. 40(3)(a), stated that members
of the public could provide comments in writing. The notice also provided a
deadline by which those comments must be sent. The appellants provided written
submissions by that deadline.

[41]

The appellants cite no authority for the proposition that the
opportunity to make representations in writing is insufficient. There is no
evidence that the appellants would have said anything more or differently in an
oral hearing than what they said in writing.

[42]

The applicable law was summarized in Guy R
é
gimbald
,
Canadian Administrative Law
, 2d ed. (Markham: LexisNexis Canada, 2015) at
297

299:

At common law, there is no absolute right to an oral hearing
before an administrative decision maker.  (at 297)



There are many forms of hearings, some may be oral with
court-like procedures, while others may be written only. It all depends on the
statutory prerequisites, the statutory mandate, the principles of fundamental
justice, and the rules of procedural fairness. As long as the hearing allows
parties to communicate their positions in a fair manner and allows the tribunal
to collect the necessary information, the hearing will be adequate. (at 298)



The right to a hearing will
depend on various factors. The tribunal will have to balance the requirement
for adequate communication by the parties with the need for an efficient,
effective, economic and speedy performance of the tribunals statutory purpose.
... (at 299)

[43]

I would note that local governments are required to hold public hearings
before passing certain bylaws. Section 464 of the
Local Government Act
,
R.S.B.C. 2015, c. 1, requires that local governments hold a public hearing
before they can adopt an official community plan, zoning bylaw or a bylaw under
s. 548 (early termination of land use contracts). No such requirement is
found in s. 40(3)(b) of the
Community Charter
. If a municipality was
required to hold a public hearing before adopting a road closing bylaw, the
Community
Charter
would have said so explicitly.

[44]

I agree with the chambers judge that Deltas November 3, 2015 e-mail makes
it clear there was no right to a public hearing and the appellants had no
reasonable expectation that same would occur. I would dismiss this ground of
appeal.

C.  Setting Aside Adoption of the Road Closure Bylaw

[45]

Similarly, I find there is no merit in the appellants submission that
the chambers judge erred in limiting her order to setting aside only the adoption
of the bylaw. The appellants brought their proceeding under the
JRPA
.
Section 5 of that legislation gives the court the authority to direct the
tribunal whose act or omission is the subject of the application to reconsider
and determine either generally or in respect to a specific matter, the whole or
any part of a matter to which the application relates.

[46]

Relief which a court may grant by way of judicial review is
discretionary:
Canadian Pacific Ltd. v. Matsqui Indian Band
, [1995] 1
S.C.R. 3 at para. 30.

[47]

The discretionary nature of the remedies on judicial review is described
in
Strickland v. Canada (Attorney General)
, 2015 SCC 37:

[37]
Judicial review by way of the old prerogative writs has
always been understood to be discretionary. This means that even if the
applicant makes out a case for review on the merits, the reviewing court has an
overriding discretion to refuse relief: see, e.g., D. J. Mullan, The
Discretionary Nature of Judicial Review, in R. J. Sharpe and K. Roach, eds.,
Taking Remedies Seriously: 2009
(2010), 420, at p. 421;
Harelkin v. University of Regina
, [1979] 2 S.C.R.
561, at p. 575; D. P. Jones and A. S. de Villars,
Principles
of Administrative Law
(6th ed. 2014), at pp. 686-87; Brown and
Evans, at topic 3:1100. Declarations of right, whether sought in judicial
review proceedings or in actions, are similarly a discretionary remedy: ...
the broadest judicial discretion may be exercised in determining whether a case
is one in which declaratory relief ought to be awarded (Dickson C.J. in
Canada (Auditor General) v. Canada (Minister of Energy, Mines and
Resources)
, [1989] 2 S.C.R. 49, at p. 90, citing S. A. de Smith,
Judicial Review of Administrative Action
(4th ed. 1980),
at p. 513).



[39]      The fact that undertaking judicial review is
discretionary means that the Federal Court judges exercise of that discretion
is entitled to deference on appeal. As this Court noted in
Matsqui
,
an appellate court must defer to the judges exercise of ... discretion and
must not interfere with it merely on the ground that the members of the
appellate court would have exercised the discretion differently: para. 39,
quoting Lord Diplock in
Hadmor Productions Ltd. v. Hamilton
,
[1982] 1 All E.R. 1042, at p. 1046.

[48]

The standard of review in relation to the remedy chosen by the chambers
judge is one of deference. On appeals from a discretionary order this Court will
only interfere if a judge acted on a wrong principle or failed to give
sufficient weight to relevant considerations:
Friends of the Oldman River
Society v. Canada (Minister of Transport)
, [1992] 1 S.C.R. 3 at 76

77;
Harelkin v. University of
Regina
, [1979] 2 S.C.R. 561 at 574; and
MiningWatch Canada v. Canada
(Fisheries and Oceans)
, 2010 SCC 2 at para. 43.

[49]

The chambers judges decision to set aside only the adoption of the
bylaw was within her discretion. Her decision is consistent with s. 40(3) of
the
Community Charter
which only expressly requires notice in advance of
approval of the bylaw. Approval did not take place until the January 11, 2016
meeting. She did not act on a wrong principle or fail to give sufficient weight
to relevant considerations. I would not interfere with her order. I dismiss
this ground of appeal.

D.

Section 40(6) of the
Community Charter

[50]

While the above findings are sufficient to dispose of the appeal, I will
comment briefly on certain findings the chambers judge made in relation to the
challenges under the
Community Charter
. I do so particularly in regard
to s. 40(6) because I am of the view that the chambers judge
misinterpreted that provision.

[51]

For ease of reference I will again set out the section:

(6)  As a limit on subsection (2), a council may not remove
the dedication of a highway that was dedicated by the deposit of a subdivision
or reference plan in the land title office if

(a) the highway has not been
developed for its intended purpose, and

(b) the owner of the land at the
time the plan was deposited is the owner of all of the parcels created by the
plan,

unless the owner of the parcels
consents.

[52]

If the requirements of both s. 40(6)(a) and (b) are met, the
municipality may not remove the dedication of a highway that was dedicated by
the deposit of a subdivision or reference plan. Section 40(6)(a) goes to the
factual question of whether the highway has been developed for its intended
purpose. If it has not, and if the owner of the land at the time the plan was
deposited remains the owner, a council may not remove the dedication of a
highway unless the owner consents.

[53]

The chambers judge held that the operative date for ownership was when
the dedication covenant was placed on title. This was in 1998, some five years
before 895 purchased the Property.

[54]

With respect, I cannot agree. The time referenced in s. 40(6) is the
time when the subdivision or reference plan was deposited in the land title
office. This occurred in 2006. In 2006, 895 was the owner of the dedicated
parcel. Accordingly, it is the party whose consent is required pursuant to
s. 40(6)(b).

[55]

I would note that it is a matter of dispute between the parties as to
whether or not the highway has in fact been developed according to its intended
purpose as required under s. 40(6)(a). Determination of that question
requires findings of fact based on contested evidence. Given the chambers judges
conclusion on s. 40(6)(b), she did not attempt to resolve that contested
issue. This Court is not in a position to do so. That question may have to be
determined in subsequent proceedings if Delta passes a new bylaw.

E.

Section 41(2) of the
Community Charter

[56]

I would also comment briefly on s. 41(2) of the
Community
Charter
, which indicates that if the proposed highway closure would deprive
an owner of its means of access to the property the consent of the owner is
required, or the municipality must ensure the owner has another means of access
that is sufficient for this purpose. This issue was raised before the chambers
judge in the context of whether the appellants would be owed compensation under
s. 33(2) of the
Community Charter
. On appeal the parties agreed that any
claim for compensation should be brought and determined in a separate action.

[57]

That agreement does not however necessarily resolve whether Delta could
legally pass the Road Closure Bylaw when its effect would be to completely
deprive the appellants of legal access to their Property. If 90
th
Street is closed, the appellants only access to the Property would be via
River Road and that access is prohibited by the River Road Access Covenant.
Delta advised the chambers judge and this Court that it would not enforce the
covenant. That, it seems to me, does not necessarily resolve Deltas legal conundrum.
While I need not come to a final conclusion as to the proper interpretation of
the section, I think it is arguable that s.

41(2)
may prevent Delta from being legally able to pass a bylaw closing 90
th
Street while the River Road Access Covenant remains in force. Its promise to remove
the covenant after the fact might not be an adequate response. Delta, of
course, could avoid this problem in its entirety if it cancelled the River Road
Access Covenant in advance of passing any new bylaws.

CONCLUSION

[58]

In the result, I would dismiss the appeal, save and except I would set
aside paragraphs 3 and 4 of the entered order which dismissed declarations
concerning ss. 33(2), 40(6) and 41(2) of the
Community Charter
. The issues
raised by those sections remain open to be decided if a replacement bylaw is
passed and then challenged.

[59]

As each side has had some measure of success on the appeal, I would make
no order for costs.

The Honourable Mr. Justice Goepel

I AGREE:

The
Honourable Madam Justice D. Smith

I AGREE:

The Honourable Mr. Justice
Willcock


